Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-7 and 13-17  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 3 The claim ends in “wherein the feature extraction analysis process determines one or more of L*a*b* color coordinates of the individual target pixels of the target image, overall image color entropy of the target image, etc.” it is unclear what the scope of “ect.” which by definition does not particularly point out and distinctly claim the subject matter. For the purpose of examination the examiner is interpreting the claim into remove the word “ect” and read wherein the feature extraction analysis process determines one or more of L*a*b* color coordinates of the individual target pixels of the target image, overall image color entropy of the target image.


Claim 4 recites the limitation "”the calculated match image " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 is rejected for the same reason as claim 4 because it depends from claim 4.

Claim 5 is further rejected because it is unclear if  the language “a machine-learning model” refers back to the “machine learning model” in claim 1.

Claim 6 recites the limitation "”the calculated match image " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is rejected for the same reason as claim 6 because it depends from claim 6

Re claim 13 The claim ends in “wherein the feature extraction analysis process determines one or more of L*a*b* color coordinates of the individual target pixels of the target image, overall image color entropy of the target image, etc.” it is unclear what the scope of “ect.” is and does not particularly point out and distinctly claim the subject matter . For the purpose of examination the examiner is interpreting the claim into remove the word “ect” and read wherein the feature extraction analysis process determines one or more of L*a*b* color coordinates of the individual target pixels of the target image, overall image color entropy of the target image.


Claim 14 recites the limitation "”the calculated match image " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 is rejected for the same reason as claim 4 because it depends from claim 14.

Claim 15 is further rejected because it is unclear if  the language “a machine-learning model” refers back to the “machine learning model” in claim 11.

Claim 16 recites the limitation "”the calculated match image " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is rejected for the same reason as claim 6 because it depends from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Sai et al US2007/0172113.

Re claim 1 Sai discloses A system for matching a target coating comprising: a storage device for storing instructions (see paragraph 42 computer readable recording medium); one or more data processors configured to execute instructions (see paragraph 67 see CPU) to: receive a target image of the target coating, wherein the target image comprises target image data (see abstract target effective pigment  see paragraph 2); apply a feature extraction analysis process to the target image data to determine a target image feature (see paragraph 84 note that parameters including particle colors particle shapes and surface conditions see also paragraph 86 note that pixels of the particle region are analyzed), wherein the feature extraction analysis process includes dividing the target image into sub-images which contains a plurality of target pixels, wherein a sub-image includes a single flake or no flake (see paragraph  79 note that the region containing one target particle is extracted, see also paragraph 86 note that pixels of the particle region are analyzed); determine target pixel features for the sub-images(see paragraph 84 note that parameters are determined  see also paragraph 105) , and apply a machine learning model to identify one or more types of flakes present in the target coating using the determined target pixel features (see paragraph 105 and 106  note that the parameters are input into a neural network  effective pigment is output see paragraph 008 note an effective pigment is a flake).

Re claim 2 Sai discloses wherein the determining of target pixel features for the sub- images includes generating cumulative distribution statistical data based upon a predetermined color attribute (see paragraph 86 and figure 4 note that a hue angle histogram is created to determine color parameters ).


Re claim 10 Sai discloses wherein the target coating is a metallic coating, a pearlescent coating, or a combination of thereof (see paragraph 110).

Re claim 11, 12  and 20 these claims are the method performed by the system of claims 1, 2 and 10 and are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9 and  13-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sai et al US2007/0172113 in view of  Steenhoek et al WO2019/113605 (cited in the IDS).


Re claim 3 Sai discloses all of the elements of claim 1. Sai does not disclose wherein the one or more data processors are configured to apply the feature extraction analysis process, wherein the feature extraction analysis process determines one or more of color coordinates of the individual target pixels of the target image, overall image color entropy of the target image ((see paragraph 85 HSI color coordinates are used as parameters ). Sai does not expressly discloses L*a*b* of color coordinates. Steenhoek et al in a similar process discloses features including  L*a*b* of color coordinates (see paragraph 10 ). One of ordinary skill in the art could have easily replaced the well known HSI color space with the well known L*a*b* color space and the results (pixel values represented using L*a*b* color space) would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sai with Steenhoek.

Re claim 4 Sai discloses the elements of claim 1 Sai does not expressly disclose wherein the one or more data processors are configured to execute instructions to retrieve a mathematical model to determine the calculated match sample image. Steenhoek discloses  wherein the one or more data processors are configured to execute instructions to retrieve a mathematical model to determine the calculated match sample image (see paragraph 11 retrieve a mathematical model to determine the calculated match sample image). The motivation to combine is that “Once the calculated match sample image 44 is obtained, it may be approved by an operator. At that time, a repair coating 110 may be prepared using the sample coating formula 70 that corresponds to the calculated match sample image 44. In an exemplary embodiment, the sample coating formula 70 includes an effect additive 74 and one or more other components 72. The repair coating 110 may be applied to a substrate 14, such as a vehicle needing repairs, using one or more of a wide variety of techniques.” See paragraph 121). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of  Sai with the model for retrieving a matched sample image of Steenhoek  to reach the aforementioned advantage.

Re claim 5 Steenhoek discloses  wherein the mathematical model is a machine-learning model (see paragraph 12)

Re claim 6 Sai discloses all the  elements of claim 1  wherein the one or more data processors are configured to determine a coating formula that corresponds to the calculated match sample image. Steenhoek discloses wherein the one or more data processors are configured to determine a coating formula that corresponds to the calculated match sample image (see paragraph 13 and 14 ). The motivation to combine is that “Once the calculated match sample image 44 is obtained, it may be approved by an operator. At that time, a repair coating 110 may be prepared using the sample coating formula 70 that corresponds to the calculated match sample image 44. In an exemplary embodiment, the sample coating formula 70 includes an effect additive 74 and one or more other components 72. The repair coating 110 may be applied to a substrate 14, such as a vehicle needing repairs, using one or more of a wide variety of techniques.” “See paragraph 121). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sai with determining a coating formula as in Steenhoek  to reach the aforementioned advantage.

Re claim 7 Steenhoek further discloses wherein the one or more data processors are configured to determine a plurality of the coating formulas that correspond to the calculated match sample image, wherein the plurality of coating formulas comprise different grades of coatings(see paragraph 13 and 14 ).


Re claim 8 Sai discloses all the elements of claim 1 Sai does not discloses wherein the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying angles of light relative to an imaging device. Steenhoek further discloses wherein the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying angles of light relative to an imaging device (see paragraph 17). The motivation to combine is that “A pearlescent coating includes an effect additive 74 that selectively reflects, absorbs, and/or transmits visible light, which can result in a colorful appearance that varies based on the flake’s structure and morphology. This gives the coating a sparkle as well as a deep color that changes with viewing angle and/or lighting angle.”  (see paragraph 100).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sai with multiple view angles as in Steenhoek  to reach the aforementioned advantage.

Re claim 9 Sai disloses all the elements of claim 1. Sai does not expressly discloses wherein the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying magnification. Steenhoek disclose wherein the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying magnification (see paragraph18 ) The motivation to combine is that “A pearlescent coating includes an effect additive 74 that selectively reflects, absorbs, and/or transmits visible light, which can result in a colorful appearance that varies based on the flake’s structure and morphology. This gives the coating a sparkle as well as a deep color that changes with viewing angle and/or lighting angle.”  (see paragraph 100).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sai with multiple viewing conditions as in Steenhoek to reach the aforementioned advantage.

Re claim 13-19 these claims are the method performed by the system of claims 3-9 and are likewise rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/            Primary Examiner, Art Unit 2669